UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. APEXTALK HOLDINGS, INC. Exact name of registrant as specified in Charter Delaware 333-153838 26-1402471 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 637 Howard Street San Francisco, CA 94105 (Address of Principal Executive Offices) (888) 228 2829 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 20, 2010: 1,293,040shares of common stock. APEXTALK HOLDINGS, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits PART I FINANCIAL INFORMATION Item 1. Financial Information Our financial statements are as follows: APEXTALK HOLDINGS, INC. AND SUBSIDIARY CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009. PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGE 3 CONDENSED CONSOLIDTAED STATEMENT OF STOCKHOLDERS' DEFICIENCY FOR THE THREE MONTHS ENDED MARCH 31, 2009 (UNAUDITED) PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGES 5 – 10 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS APEXTALK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (UNAUDITED) ASSETS Current Assets Cash $ $ Accounts receivables, net Other receivables, net - Prepaid expense - Total Current Assets Other deposit Property and equipment, net Patent, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable $ $ Accrued expenses Unearned revenue Shareholder's loan Total Liabilities Stockholders' Equity (Deficiency) Common Stock, authorized 1,000,000,000 shares, par value $0.001, 1,293,040 shares and 459,706 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficiency ) ) Total Stockholders' Equity (Deficiency) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 APEXTALK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended For the three months ended March 31, 2010 March 31, 2009 Revenue $ $ Cost of services Gross profit ) ) Operating Expenses: Payroll expenses Rent and utilities Legal & professional fees General and administrative Total Operating Expenses Loss from Operations before Income Taxes ) ) Provision for Income Tax ) ) Net Loss $ ) $ ) Loss per Share – Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding during the period- Basic and Diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 APEXTALK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY / (DEFICIENCY) UNAUDITED Common Stock Paid in Subscriptions Accumulated Total Equity Shares Amount Capital Receivable Deficit (Deficiency) Balance, December 31, 2009 $ $ $ - $ ) $ Common Stock issued for cash - - In kind contribution for services - - Net Loss ) ) Balance, March 31, 2010 (UNAUDITED) $ $ $ - $ ) $ See accompanying notes to unaudited condensed consolidated financial statements 3 APEXTALK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended For the three months ended March 31, 2010 March 31, 2009 Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation Provision for doubtful accounts In-kind contribution of services Changes in operating assets and liabilities: (Increase) / decrease in: Accounts receivable and other receivable Prepaid expenses - Other deposit - Unearned Revenue Deposits - Increase / (decrease) in: Accounts payable Accrued expenses Net Cash Used In Operating Activities ) ) Net Cash Provided by (Used In) by Investing Activities - - Net Cash Flows from Financing Activities Proceeds from issuance of common stock - Proceeds from stockholder loan - Cash Provided by Financing Activities - Net Increase/ (Decrease) in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental disclosure of cash flow Information: Interest Paid $ - $ - Income Taxes Paid $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 APEXTALK HOLDINGS, INC.AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) NOTE 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Apextalk, Inc. was incorporated on November 7, 2007 under the laws of the state of Delaware.On November 12, 2007, Apextalk, Inc. changed its name to Apextalk Holdings, Inc.The company, located in San Francisco, California, is a holding company whose subsidiary provides various telecom services. Apextalk Inc. was incorporated on June 8, 2004 under the laws of the state of California.The Company has integrated VoIP and wireless technology to develop various market driven applications. Apextalk Holdings, Inc. completed the acquisition of Apextalk Inc. on November 16, 2007 where Apextalk Holdings, Inc. purchased all of the outstanding shares of Apextalk Inc.The transaction was accounted for as a combination of entities under common control and accordingly, recorded the merger at historical cost.Accordingly, all shares and per share amounts have been retroactively restated. Apextalk Holdings, Inc. and its wholly owned subsidiary Apextalk Inc. are hereafter referred to as (the “Company”). NOTE2.SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES Basis of Accounting The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information. Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. The results for the interim period are not necessarily indicative of the results to be expected for the year. Cash and Cash Equivalents The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Earnings (Loss) per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards Board (FASB) Accounting Standards Codification No. 260, Earnings Per Share.As of March 31, 2010 and 2009, there were no diluted shares outstanding. Income Taxes The Company accounts for income taxes under FASB Accounting Standards Codification No. 740, Income Taxes.Under FASB Accounting Standards Codification No. 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under FASB Accounting Standards Codification No. 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 5 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Business Segments The Company operates in one segment and therefore segment information is not presented. Revenue and Cost Recognition The Company recognizes revenue on arrangements in accordance with FASB Accounting Standards Codification No. 605, Revenue Recognition. Revenue is recognized when amounts are earned and when the amount and timing of the revenue can be reasonably estimated. Expenses are recognized when they occurred and matched against revenue, as a component of costs of services in the statement of operations in accordance with FASB Accounting Standards Codification No. 605, Revenue Recognition. Revenues from internet communication services are recognized in the period such services are used by the end user. Allowance for Doubtful Accounts The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. The Company evaluates the trends in customers’ payment patterns, including review of specific delinquent accounts, changes in business conditions and external communications available about customers to estimate the level of allowance that is needed to address potential losses that the Company may incur due to the customer’s inability to pay.Accounts are considered delinquent or past due, if they have not been paid within the six-month-term. Delinquent account balances are written off after management has determined that the likelihood of collection is not probable. As of March 31, 2010 and December 31, 2009, the Company has recorded an allowance for doubtful accounts in the amounts of $1,126 and $2,423, respectively. Consolidation The books and records of the parent company Apextalk Holdings, Inc. have been consolidated with the records of the wholly owned subsidiary – Apextalk Inc. as of March 31, 2010 and 2009.All of the material inter-company transactions have been eliminated. Reclassification Certain amounts from the prior year financial statements have been reclassified to conform to the current year presentation.These reclassifications had no effect on the Company's consolidated net loss or stockholders' deficit. Property and Equipment Property and equipment are stated at cost and are depreciated using 150% the double-declining balance method over their estimated useful lives, which differ by asset category: • Furniture & fixtures: 7 years • Equipment: 5-7 years • Software: 5 years • Leasehold improvements: 15 years 6 The residual value of property and equipment is estimated to be equal to 10% of the original cost.Upon disposal, the assets and related accumulated depreciation are removed from the Company’s accounts, and the resulting gains or losses are reflected in the statements of operations. Intangible Assets Intangible assets are stated at cost and are amortized using straight-line method over their estimated useful lives. Patent fees paid are not amortized until approved. Impairment of Long-lived Assets The Company evaluates the recoverability of its long-lived assets, including goodwill, on an annual basis or more frequently if indicators of potential impairment arise. Following the criteria of FASB Accounting Standards Codification No. 350, Intangibles-Goodwill & Other, the Company evaluates the recoverability of its amortizable purchased intangible assets based on an estimate of the undiscounted cash flows resulting from the use of the related asset group and its eventual disposition. The asset group represents the lowest level for which cash flows are largely independent of cash flows of other assets and liabilities. Measurement of an impairment loss for long-lived assets that the Company expects to hold and use is based on the difference between the fair value and carrying value of the asset. Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less costs to sell. Recent Accounting Pronouncements In February 2010, the FASB issued update No. 2010-08 Technical Corrections to Various Topics. The amendments eliminate those inconsistencies and outdated provisions and provide the needed clarifications. The amendments are effective for the first reporting period (including interim periods) beginning after issuance. Adoptions of the amendments did not have an impact on the company’s results of operations, financial position or liquidity. NOTE 3.INCOME TAXES The Company accounts for income taxes under FASB Accounting Standards Codification No. 740, Income Taxes.Under FASB Accounting Standards Codification No. 740, clarification is given on the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements,FASB Accounting Standards Codification No. 740, Income Taxes, describes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. NOTE 4. PROPERTY AND EQUIPMENT At March 31, 2010 and December 31, 2009 property and equipment is as follows: March 31, 2010 (unaudited) December 31, 2009 Computer and Office Equipment $ $ Less accumulated depreciation ) ) $ $ 7 Depreciation expense for the three months ended March 31, 2010 and 2009 was $3,132 and $3,212, respectively. NOTE 5.STOCKHOLDERS’ EQUITY Common Stocks On January 20, 2010, the Company effectuated an initial closing of the Stock Purchase Agreement whereby the Company issued to the Purchaser 416,667 shares in exchange for $1,000,000 of the Purchase Price. On February 22, 2010, the Company effectuated the second closing of the Stock Purchase Agreement upon receipt of an additional $1,000,000 of the Purchase Price, in connection with which the Company issued to the Purchaser 416,667 shares of the Company’s common stock. In Kind Contribution For the three months ended March 31, 2010, key management personnel contributed administrative and managerial services to the Company with a fair market value of $7,900 (See Note 6). NOTE 6.RELATED PARTY TRANSACTIONS The current office space is sub-leased from one of the shareholders on a month to month basis.The rent expense for the three month ended March 31, 2010 and 2009 is $6,000 and $735, respectively. The Company entered into an agreement with Apex Telecom, shareholder of the Company, for leasing the facility and related equipment for use in operations during 2009.The monthly rate of this lease was $200 per month.Effective on January 1, 2010, the Company does not lease the facility and related equipment from Apex Telecom, the leasing expense for the three months ended March 31, 2010 and 2009 was $0 and $600, respectively. In addition,Apex Telecom had accounted for 100% of the total cost of sales of the company, for the three months ended March 31, 2010, and 2009, respectively. During the period ended March 31, 2010 and 2009, the Company accrued compensation for key management personnel for the administrative and managerial services rendered to the Company.The total compensation accrued for the three months ended March 31, 2010 and 2009 is $1,125 and $1,665, respectively. In addition on the compensation for key management personal accrued by the Company as stated above, for the three months ended March 31, 2010 and 2009, key management personnel contributed administrative and managerial services to the Company with a fair market value of $7,900 and $14,175, respectively (See Note 5). NOTE7. STOCK PURCHASE AGREEMENT DATED NOVEMBER 17, 2009 On December 14, 2009,the Company assisted its then existing shareholders (the “Apextalk Shareholders”)to closea portion of a stock purchase agreement (the “Agreement”) withApextalk, Inc.(“Apextalk”), Global Apex Holdings, Inc., a Delaware corporation whose shareholders were identical to the Apextalk Shareholders (“Global Apex Holdings”), Global Apex, Inc., a California corporation and a wholly owned subsidiary of Global Apex Holdings (“Global Apex”) and five individual purchasers set forth in the Agreement (the “Purchasers”). Pursuant to the Agreement, the Apextalk Shareholders agreed to transfer to the Purchasers an aggregate of 413,736 shares of Apextalk Holdings common stock (the “Purchased Shares”), representing 90% of the Company’s issued and outstanding common stock, at an aggregated purchase price of $300,000 (the “Purchase Price”). After the final closing of the Stock Purchase, the Purchasersaggregately hold 90% of the Company’s issued and outstanding common stock. In addition, subject to the terms and condition of the Agreement, the Company will transfer 70% of its equity interest in Apextalk to Global Apex and the Company will retain the remaining 30% equity interest in Apextalk. As of May 20, 2010, the transfer has not completed due to the complications arise from operations and of net assets transfer. The Company is planning to complete this transfer by the end of June 2010. 8 As additional consideration, the Company agreed to grant Global Apex Holdings the right to receive a cash payment in the amount of $30,000 for each $1,000,000 invested into the Company of up to $4,000,000 in the aggregate from outside investors. As of March 31, 2010, Global Apex Holdings received $60,000 in cash payments from the Company related to the $2,000,000 common stocks issued to the outside investors during the three months end at March 31, 2010. The company recorded the $60,000 payments as other deposits until the close of the transactionwith Global Apex Holdings. (See Note 5). Among the $300,000 purchase price proceeds, approximately $50,000 will be available in the form of a short-term loan to the Company to support its operations and expansion. As of March 31, 2009, $48,794 from the proceeds was loaned to the Company. NOTE8.SUBSEQUENT EVENTS On April 19, 2010, the Company effectuated a partial closing of the Share Transfer Agreementdated December 16, 2009 by paying $1,750,000 of the Aggregate Purchase Price of $4,000,000 with Guangdong Yi An Investment Consulting Co., Ltd. (“Yi An”) .As of May 20, 2010, the agreement between Yi An and the Company was not closed. On December 16, 2009, we entered into a share transfer agreement (the “Share Transfer Agreement”) with Ms. Weiling Liang and Mr. Yu Chen. Each of Weiling Liang and Yu Chen respectively owns 78% and 22% of the issued and outstanding common shares of Guangdong Yi An Investment Consulting Co., Ltd (“Yi An”), a company organized under Chinese laws and engaged in financial consulting, investment advisory, management consulting, and business information consulting. Pursuant to the Share Transfer Agreement, Weiling Liang will transfer 29% of Yi An’s issued and outstanding common shares to us at an aggregate purchase price of $2,270,000, and Yu Chen will transfer 22% of Yi An’s issued and outstanding common shares to us at an aggregate purchase price of $1,730,000. The Share Transfer Agreement was approved by the Chinese government on March 9, 2010.On April 19, 2010, we effectuated a partial closing of the Share Transfer Agreement by paying $1,750,000 of the Aggregate Purchase Price to Weiling Liang and Yu Chen. After we consummate a final closing of the Share Transfer Agreement, Yi An will become our 51% owned subsidiary and operating through Yi An, we will expand our current business operations by entering into the financial consulting business in Peoples’ Republic of China. On April 23, 2010, the Company entered into the Second Amendment Agreement (the “Second Amendment”) with Champion Investors (China), Ltd. (the “Purchaser”) to amend certain Securities Purchase Agreement dated December 30, 2009 (the “Execution Date”) between the Company and the Purchaser. Under the Second Amendment, the Company agrees to extend the Payment Period for the remaining $2,000,000 to 150 days after the Execution Date. The Second Amendment does not amend any other provisions of the Securities Purchase Agreement. Item 2.Management’s Discussion and Analysis of Financial Condition Business Overview We have integrated VoIP and wireless technology to develop various market driven applications. With its “Soft-switch”, Apextalk has developed a few unique applications with proprietary programming. To date, these applications have only been soft launched into the market by approaching our friends and business associates to test our services as opposed to heavily promoting our services to the public market. Business Plan The following outlines our business plan for the next 12 months: 9 1.
